Title: From James Madison to John B. Prevost, 7 May 1806 (Abstract)
From: Madison, James
To: Prevost, John B.


                    § To John B. Prevost. 7 May 1806, Department of State. “I have had the honor to receive your letter of the 10th. of March, declaring your intention to resign the Office you hold in the Territory of Orleans. The President will doubtless lose no time in the choice of a successor, and it is very agreeable to learn, that the public interest will be respected as an inducement to continue the exercise of your functions until a new appointment is made. The letter written in June last informing me of your indisposition was duly received and answered.”
                